DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 11, 13, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 201500156376).
Paul disclose the following claimed limitations:
* Re clm 1, an imaging medium (Abst., paras 0026, 0041, figs 1-13);
* a substrate/12/ (para 0022, 0027, figs 1-2);
* a color-forming layer/18/ on the substrate/12/, the color-forming layer including a repeated pattern, a repeat of the pattern including: four adjacent color-forming stripes including a black-forming stripe, a cyan-forming stripe, a magenta-forming stripe, and a yellow-forming stripe; or a grid of four color-forming sections including i) a color-forming section selected from the group consisting of black-forming, cyan-forming, light cyan-forming, yellow-forming, magenta-forming, and light magenta- forming, ii) a cyan-forming section, iii) a magenta-forming section, and iv) a yellow-forming section (paras 0015, 0019-0020, 0078, fig 13);
* a registration mark/20, 26/ (paras 0019-0021, 0057-0058, 0075-0078, figs 1-13).



* Re clm 8, wherein the repeat of the pattern includes four grids arranged in a square pattern (para 0095, figs 5-6 & 9). 

* Re clm 13, a method of making an imaging medium (Abst., paras 0001, 0026, 0041, figs 1-13);
* applying i) a color-forming ink selected from the group consisting of black-forming, cyan-forming, light cyan-forming, yellow-forming, magenta-forming, and light magenta-forming, ii) a cyan-forming ink, iii) a magenta-forming ink, and iv) a 5 yellow-forming ink on a substrate to form a color-forming layer including a repeated pattern, a repeat of the pattern including: four adjacent color-forming stripes including a black-forming stripe, a cyan-forming stripe, a magenta-forming stripe, and a yellow-forming stripe; or a grid of four color-forming sections including i) a color-forming section selected from the group consisting of black-forming, cyan-forming, light cyan-forming, yellow-forming, magenta-forming, and light magenta- forming, ii) a cyan-forming section, iii) a magenta-forming section, and iv) a yellow-forming section (paras 0015, 0019-0020, 0078, fig 13);
* applying a clear and colorless topcoat on the color-forming layer; 
* applying a registration mark on the substrate, the color-forming layer, or the clear and colorless topcoat0001 (paras 0019-0021, 0057-0058, 0075-0078, figs 1-13).


* Re clm 15, a printing system (Abst., paras 0026, 0041, figs 1-13);
* a thermal printhead including a row of thermal resistors/printing unit/ (paras 0026, 0041, figs 1-13);
* an imaging medium including: a substrate/12/ (paras 0022, 0026-0027, 0041, figs 1-2);
* a color-forming layer on the substrate, the color-forming layer including a repeated pattern, a repeat of the pattern including: four adjacent color-forming stripes including a black-forming stripe, a cyan-forming stripe, a magenta-forming stripe, and a yellow-forming stripe, wherein a width of each color-forming stripe is equal to a width of the row of thermal resistors; or a grid of four color-forming sections including i) a color-forming section selected from the group consisting of black-forming, cyan-forming, light cyan-forming, yellow-forming, magenta-forming, and light magenta-forming, |ii) a cyan-forming section, iii) a magenta- forming section, and iv) a yellow-forming section, wherein a width of each of the four color-forming sections is equal to a width of each of the thermal resistors and a length of each of the four color-forming sections is equal to a length of each of the thermal resistors (paras 0015, 0019-0020, 0078, fig 13);
* a registration mark/20, 26/ (paras 0019-0021, 0057-0058, 0075-0078, figs 1-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 201500156376).
Paul discloses the following claimed limitations:
* Re clm 2, wherein the repeat of the pattern includes the four adjacent color-forming stripes/30/, and each color-forming stripe has a width (paras 0083-0085, 0101-0103, fig 5).

* Re clm 3, wherein the repeat of the pattern includes the four adjacent color-forming stripes, and each color-forming stripe has a width (paras 0083-0085, 0101-0103, fig 5).

* Re clm 4, wherein the repeat of the pattern includes the grid, and each color-forming section has an area/width (paras 0083-0085, 0101-0103, fig 5).
Paul does not discloses the claimed 
* Re clm 2, each color-forming stripe has a width of 1/300" of an inch or smaller.

* Re clm 3, each color-forming stripe has a width of 1/1200" of an inch or smaller 

* Re clm 4, each color-forming section has an area of 1/300" of an inch by 1/300" of an inch or smaller.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize each color-forming stripe has a width of 1/300" of an inch or smaller.; each color-forming stripe has a width of 1/1200" of an inch or smaller.; and each color-In re Aller, 105 USPQ 233 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize each color-forming stripe has a width of 1/300" of an inch or smaller; each color-forming stripe has a width of 1/1200" of an inch or smaller; and  each color-forming section has an area of 1/300" of an inch by 1/300" of an inch or smaller into Paul for the purpose of achieving high precision of color image registration during printing.
6.	Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 201500156376) in view of Aoki et al. (US 5075698).
Paul discloses all the claimed limitation except for the following:
* Re clm 5, wherein: the repeat of the pattern includes the four adjacent color-forming stripes, and each color-forming stripe forms a respective color under the same heat exposure conditions; or the repeat of the pattern includes the grid, and each color-forming section forms a respective color under the same heat exposure conditions.

* Re clm 6, wherein the heat exposure conditions include heating to a temperature ranging from about 70°C to about 300°C for a time period ranging from about 10µs to about 200µs.
Aoki et al. disclose the following:
Re clm 5, wherein: the repeat of the pattern includes the four adjacent color-forming stripes, and each color-forming stripe forms a respective color under heat exposure conditions; or 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the repeat of the pattern includes the four adjacent color-forming stripes, and each color-forming stripe forms a respective color under the same heat exposure conditions; or the repeat of the pattern includes the grid, and each color-forming section forms a respective color under the same heat exposure conditions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art for the purpose obtaining images with a higher quality.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

* Re clm 6, wherein the heat exposure conditions include heating to a temperature ranging from about 70°C to about 300°C for a time period ranging from about 10µs to about 200µs (col 5, lines 12-42, figs 9a-c) for the purpose of increasing recording speed. 
Aoki et al. discloses the claimed invention except for wherein the heat exposure conditions include heating to a temperature ranging from about 70°C to about 300°C for a time period ranging from about 10µs to about 200µs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art for the purpose of increasing recording speed. In re Aller, 105 USPQ 233. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize the four adjacent color-forming stripes, and each .

7.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 201500156376) in view of Brown et al. (US 2016/0327546),
Paul disclose all of the claimed limitations except for the following:
* Re clm 9, wherein the color-forming layer includes a leuco dye.

* Re clm 10, wherein the color-forming layer further includes a color-developer. 

* Re clm 11, wherein the leuco dye is an amorphochromic dye.
Brown et al. disclose the following claimed limitation:
* Re clm 9, wherein the color-forming layer includes a leuco dye (Abst., paras 0031-0034, claims 1 & 4). 

* Re clm 10, wherein the color-forming layer further includes a color-developer (Abst., paras 0031-0034, claims 1 & 4).

* Re clm 11, wherein the leuco dye is an amorphochromic dye (Abst., paras 0031-0034, claims 1 & 4).
.  
8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 201500156376) in view of Hardin et al. (US 2004/0170932),
Paul disclose all of the claimed limitations except for the following:
* Re clm 12, a clear and colorless topcoat disposed on the color-forming layer.
Hardin et al. disclose the following:
* Re clm 12, a clear and colorless topcoat disposed on the color-forming layer (paras 0003-0009, 0022-0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a clear and colorless topcoat disposed on the color-forming layer, taught by Hardin et al. for the purpose of maintaining the print head cleanliness.
Communication With The USPTO
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853